UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY 10036 (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo The number of the Registrant’s shares of common stock outstanding was 10,984,517 as of November 7, 2008. TABLE OF CONTENTS Page Number PARTI. FINANCIAL INFORMATION: Item1. Financial Statements Consolidated Balance Sheets (going concern basis) at September 30, 2008 (unaudited) and December 31, 2007 3 Consolidated Statements of Operations (going concern basis) (unaudited) For the Three Months Ended September 30, 2008 and 2007, For the Nine Months Ended September 30, 2008 and For the Period June 1, 2007 to September 30, 2007 4 Consolidated Statement of Changes in Net Assets in Liquidation (liquidation basis) (unaudited) For the Period January 1, 2007 to May 31, 2007 5 Consolidated Statement of Changes in Stockholders’ Equity (going concern basis) (unaudited) For the Nine Months Ended September 30, 2008 6 Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2008 and For the Period June 1, 2007 to September 30, 2007 (going concern basis) and For the Period January 1, 2007 to May 31, 2007 (liquidation basis) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 46 Item4T. Controls and Procedures 46 PARTII. OTHER INFORMATION: Item1. Legal Proceedings 47 Item1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Submission of Matters to a Vote of Security Holders 47 Item 5. Other Information 47 Item6. Exhibits 47 Signatures 48 2 Part I. Financial Information. Item1.
